
	
		II
		112th CONGRESS
		2d Session
		S. 3639
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2012
			Mrs. Hutchison (for
			 herself, Mr. Kyl, and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  secure borders and to give long-term resident youth the ability to contribute
		  to the safety and economic growth of the United States and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assisting Children and Helping
			 them Improve their Educational Value for Employment Act
			 or the ACHIEVE
			 Act.
		2.Conditional
			 nonimmigrant status for certain aliens who entered the United States as
			 childrenSection 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
			(1)in subparagraph
			 (T)(iii), by striking the period at the end and inserting a semicolon;
			(2)in subparagraph
			 (U)(iii), by striking or at the end;
			(3)in subparagraph
			 (V)(ii)(II), by striking the period at the end and inserting a semicolon;
			 and
			(4)by adding at the
			 end the following:
				
					(W)(i)an alien whose
				nonimmigrant status in the United States is on a conditional basis pursuant to
				this clause and section 214(s) and the alien has shown with clear and
				convincing evidence that the alien—
							(I)was younger than 14 years of age on the
				date on which the alien initially entered the United States;
							(II)has maintained a continuous physical
				presence in the United States during the 5-year period immediately preceding
				the date of the enactment of the ACHIEVE
				Act;
							(III)initially entered the United States on
				a date that was prior to the date that was 5 years prior to the date of the
				enactment of the ACHIEVE
				Act;
							(IV)has been a person of good moral
				character since the date on which the alien initially entered the United
				States;
							(V)is not inadmissible under paragraph (1),
				(2), (3), (4), (5), (6)(B), (6)(C), (6)(E), (6)(F), (6)(G), (8), (9)(A), or
				(10) of section 212(a);
							(VI)is not deportable under paragraph
				(1)(E), (1)(G), (2), (3)(B), (3)(C), (3)(D), (4), (5), or (6) of section
				237(a);
							(VII)has not been convicted of a felony, any
				offense that may be described as a crime of moral turpitude under this Act, or
				a misdemeanor under Federal or State law, punishable by imprisonment for more
				than 30 days, unless such misdemeanor is the result of a traffic violation that
				does not involve the applicant being under the influence of alcohol or any
				substance listed in Schedule I of the Controlled Substances Act (Public Law
				91–513);
							(VIII)has not ordered, incited, assisted, or
				otherwise participated in the persecution of any person on account of race,
				religion, nationality, membership in a particular social group, or political
				opinion;
							(IX)has earned a high school diploma from a
				high school physically located in the United States or obtained a general
				education development certificate in the United States and—
								(aa)is enlisted, or is intending to
				enlist (as documented in accordance with section 214(s)(3)(I)), in one of the
				branches of the Armed Forces (which has the meaning given the term armed
				forces in section 101(a) of title 10, United States Code);
								(bb)is admitted as a student to an
				institution of higher education (as defined in section 101(a) of the Higher
				Education Act of 1965), which is physically located in the United
				States;
								(cc)has earned a bachelor’s degree or an
				associate’s degree from an institution of higher education; or
								(dd)has served for a period of at least 4
				years in one of the branches of the Armed Forces and was not dishonorably
				discharged;
								(X)has never been under a final
				administrative or judicial order of exclusion, deportation, or removal, unless
				the alien—
								(aa)remained in the United States under
				the color of law after the order was issued; or
								(bb)received the order before reaching 16
				years of age; and
								(XI)(aa)was younger than 29
				years of age on the date of the enactment of the
				ACHIEVE Act; or
								(bb)in the case of an alien who had earned a
				bachelor’s degree or an associate’s degree prior to such date of enactment from
				an institution of higher education, was younger than 32 years of age on such
				date of enactment;
								(ii)an alien whose nonimmigrant status
				in the United States is on a conditional basis pursuant to this clause and
				section 214(s) and has shown with clear and convincing evidence that the
				alien—
							(I)was a conditional nonimmigrant described
				in clause (i) for a period of not less than 6 years and during such
				period—
								(aa)has not violated any of the
				requirements of clause (i);
								(bb)has not become a public charge;
				and
								(cc)has not abandoned the alien's
				residence in the United States;
								(II)before or during such period of
				conditional nonimmigrant status—
								(aa)obtained a bachelor’s degree from an
				institution of higher education and, if such degree was obtained before the
				alien was granted such status, was employed in the United States for a period
				of not less than 4 years;
								(bb)served at least 4 years in one of the
				branches of the Armed Forces and, if discharged from the military, was not
				discharged dishonorably; or
								(cc)obtained an associate’s degree from
				an institution of higher education, or a substantially equivalent degree from a
				technical or vocational school that is accredited by the Accrediting Commission
				of Career Schools and Colleges, and was employed in the United States for a
				period of not less than 30 months; and
								(III)(aa)has an offer of
				employment in the United States;
								(bb)is employed in the United States;
				or
								(cc)is pursuing a graduate degree at an
				institution of higher education; or
								(iii)an alien who has shown with clear
				and convincing evidence that the alien—
							(I)was a conditional nonimmigrant under
				clause (i) for a period of not less than 6 years and had conditional
				nonimmigrant status under clause (ii) for a period of not less than 4 years and
				during both such periods—
								(aa)was in compliance with all
				requirements for such status during such periods;
								(bb)did not become a public charge;
				and
								(cc)did not abandon the alien's residence
				in the United States; and
								(II)while in such status pursuant to clause
				(ii)—
								(aa)was employed in the United States for
				a period of 36 months; or
								(bb)was enrolled in a graduate degree
				program at an institution of higher education, or obtained a graduate degree
				from an institution of higher
				education.
								.
				
			3.Admission and
			 cancellation of removal of W conditional nonimmigrants
			(a)Process for
			 cancellation of removal and adjustment to W–1 conditional nonimmigrant
			 statusSection 214 of the Immigration and Nationality Act (8
			 U.S.C. 1184) is amended by adding at the end the following:
				
					(s)W conditional
				nonimmigrant status
						(1)DefinitionsIn
				this subsection:
							(A)Armed
				forcesThe term Armed Forces has the meaning given
				the term armed forces in section 101(a) of title 10, United States
				Code.
							(B)Institution of
				higher educationThe term institution of higher
				education has the meaning given such term in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not
				include an institution of higher education outside the United States.
							(C)SecretaryExcept
				as otherwise specifically provided, the term Secretary means the
				Secretary of Homeland Security.
							(D)W–1 conditional
				nonimmigrantThe term W–1 conditional nonimmigrant
				means an alien granted nonimmigrant status pursuant to clause (i) of section
				101(a)(15)(W) and in compliance with this subsection.
							(E)W–2 conditional
				nonimmigrantThe term W–2 conditional nonimmigrant
				means an alien granted nonimmigrant status pursuant to clause (ii) of section
				101(a)(15)(W) and in compliance with this subsection.
							(F)W–3
				nonimmigrantThe term W–3 nonimmigrant means an
				alien granted nonimmigrant status pursuant to clause (iii) of section
				101(a)(15)(W) and in compliance with this subsection.
							(2)General
				conditions
							(A)In
				generalAn alien applying for or granted W–1 conditional
				nonimmigrant status, W–2 conditional nonimmigrant status, or W–3 nonimmigrant
				status shall be subject to the following general conditions:
								(i)Status benefit
				solely for alienAny nonimmigrant status described in section
				101(a)(15)(W) is solely for the benefit of the alien on whom it is conferred.
				No dependents, lineal as­cen­dants, or collateral ascendants of the alien on
				whom such status is conferred may obtain any immigration benefit as a result of
				such conferral of status while the principal alien remains in any such
				nonimmigrant status.
								(ii)Prohibition on
				status benefit for culpable family memberAny relative of an
				alien granted nonimmigrant status described in section 101(a)(15)(W) who
				assisted the alien’s unlawful entry or unlawful presence into the United States
				is prohibited from benefitting from such alien’s status while the principal
				alien remains in such nonimmigrant status.
								(iii)Status during
				pendency of applicationAn alien shall be deemed to be in the
				conditional nonimmigrant or nonimmigrant status applied for during the period
				in which the alien’s application for such status is pending. Time spent during
				the pendency of the application process shall not count against the alien for
				the purpose of calculating the duration of the alien’s valid status under any
				of the categories set forth in section 101(a)(15)(W). While the alien's
				application for such status is pending, the alien may not receive any of the
				benefits described in clauses (iv) and (v).
								(iv)EmploymentAn
				alien granted such status shall be authorized to be employed in the United
				States incident to such status. If the alien is a student described in clause
				(i) or (ii) of section 101(a)(15)(W), the alien’s employment shall be
				authorized by the Secretary if the alien provides proof to the Secretary that
				the alien is enrolled in at least 6 credit hours at an institution of higher
				learning (as defined under section 101(a) of the Higher Education Act of 1965
				(20 U.S.C. 1001(a)).
								(v)TravelAn
				alien granted such status may travel outside the United States and may be
				admitted (if otherwise admissible) upon return to the United States if—
									(I)the alien is the
				bearer of a valid, unexpired nonimmigrant visa document referred to in clause
				(vii); and
									(II)the alien’s
				absence from the United States is not for any period longer than 90 days in
				duration.
									(vi)Evidence of
				statusThe Secretary of State shall issue to each alien granted
				any such status a highly tamper-resistant document that—
									(I)provides evidence
				of the alien’s valid nonimmigrant visa status, the alien’s lawful presence in
				the United States, and the alien’s authorization for employment in the United
				States;
									(II)contains the
				alien’s biographic and biometric information; and
									(III)contains a
				unique watermark and other uniquely designed physical security features, which
				are to be determined by the Secretary, to prevent the tampering,
				counterfeiting, and unauthorized duplication of such document.
									(vii)No foreign
				residenceAn alien granted such status is not required to have a
				foreign residence which the alien has no intention of abandoning.
								(viii)Prohibition
				on benefitsAn alien granted such status—
									(I)is not eligible
				for any Federal means-tested public welfare benefits;
									(II)is not eligible
				for any Federal student loans, Federal work-study programs, or any other
				services or benefits provided under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.); and
									(III)is not
				considered to be lawfully present in the United States for purposes of—
										(aa)section 36B of
				the Internal Revenue Code of 1986; or
										(bb)section 1402 of
				the Patient Protection and Affordable Care Act (42 U.S.C. 18071).
										(ix)Change of
				status
									(I)W–1 conditional
				nonimmigrantNotwithstanding any other provision of law, an alien
				may not change or adjust from W–1 conditional nonimmigrant status to any other
				legal status except for W–2 conditional nonimmigrant status.
									(II)W–2
				conditional nonimmigrantNotwithstanding any other provision of
				law, an alien may not change or adjust from W–2 conditional nonimmigrant status
				to any other legal status except for W–3 nonimmigrant status.
									(x)Reporting
				requirementNotwithstanding any other provision of law, each
				alien granted W–1 conditional nonimmigrant status or W–2 conditional
				nonimmigrant status shall submit, every 6 months, a report to the Secretary
				that contains the alien's name, the alien's current address, and sufficient
				documentary evidence to demonstrate that the alien is in compliance with the
				requirements of such status.
								(B)Use of
				surchargeNotwithstanding any other provision of law, including
				section 286, any surcharge collected under this subsection shall be deposited
				as offsetting receipts in the general fund of the Treasury and shall not be
				available for obligation or expenditure.
							(C)Exclusive
				jurisdiction
								(i)In
				generalExcept as provided under clause (ii), the Secretary shall
				have exclusive jurisdiction to determine eligibility for relief under section
				101(a)(15)(W).
								(ii)ExceptionIf
				an alien has been placed into deportation, exclusion, or removal proceedings
				before or after filing an initial application for cancellation of removal and
				adjustment to conditional nonimmigrant status or adjustment of status under the
				ACHIEVE Act, the Attorney
				General shall have exclusive jurisdiction and shall assume all the powers and
				duties of the Secretary until proceedings are terminated, or a final order of
				deportation, exclusion, or removal is entered.
								(iii)Resumption of
				jurisdictionUpon the termination of proceedings or if a final
				order of deportation, exclusion, or removal is initiated, the Secretary shall
				resume all powers and duties delegated to the Secretary with respect to such
				alien under this Act, the ACHIEVE
				Act, and other relevant Federal law.
								(3)W–1 conditional
				nonimmigrants
							(A)EligibilityAn
				alien is eligible for W–1 conditional nonimmigrant status if the alien meets
				the requirements under section 101(a)(15)(W)(i) and this paragraph.
							(B)Cancellation of
				removalThe Secretary shall cancel the removal of an alien
				seeking W–1 conditional nonimmigrant status and adjust the status of such alien
				to that of a W–1 conditional nonimmigrant if the alien submits to the Secretary
				a timely application for such status that includes clear and convincing
				evidence that the alien is eligible for such status.
							(C)Submission of
				applicationAn application for W–1 conditional nonimmigrant
				status for an alien is timely if such application is submitted to the Secretary
				not later than—
								(i)the date that is
				1 year after the date of the enactment of this subsection; or
								(ii)the date that is
				1 year after the date on which the alien earned a high school diploma or
				obtained a general education development certificate in the United States if
				the alien is younger than 22 years of age on the date of the enactment of this
				subsection.
								(D)SurchargeEach
				application for W–1 conditional nonimmigrant status shall be accompanied by a
				surcharge in the amount of $525, which shall be in addition to the otherwise
				applicable application fee imposed for the purpose of recovering the full costs
				of providing adjudication and processing services.
							(E)Other
				requirementsThe Secretary may not cancel the removal of an alien
				under subparagraph (B) or grant W–1 conditional nonimmigrant status to the
				alien unless the following conditions are met:
								(i)Biometric
				dataThe alien submits biometric and biographic data, in
				accordance with procedures established by the Secretary. The Secretary shall
				provide an alternative procedure for applicants who are unable to provide such
				biometric or biographic data because of a physical impairment.
								(ii)Background
				checks
									(I)Requirement for
				background checksThe Secretary utilizes the biometric,
				biographic, and other data submitted by the alien, as requested by the
				Secretary—
										(aa)to
				conduct security and law enforcement background checks of the alien; and
										(bb)to
				determine if there is any criminal, national security, or other factor that
				would render the alien ineligible for such status.
										(II)Timing of
				checksThe security and law enforcement background checks
				required under this clause are completed to the satisfaction of the
				Secretary.
									(iii)Medical
				examinationThe alien undergoes a medical observation and
				examination in accordance with the policies and procedures established by the
				Secretary, with the concurrence of the Secretary of Health and Human
				Services.
								(iv)Military
				selective serviceThe alien has registered under the Military
				Selective Service Act (50 U.S.C. App. 451 et seq.), if the alien is subject to
				such registration under that Act.
								(v)Citizenship
				requirementExcept as provided in subclause (II), the alien
				demonstrates that the alien satisfies the requirements of section
				312(a).
								(vi)Continuous
				presence and initial entryThe alien has maintained continuous
				physical presence in the United States for the 5-year period immediately
				preceding the date of the enactment of the ACHIEVE Act, and the alien’s initial date of
				entry was on or before the date that is 5 years before the date of the
				enactment of the ACHIEVE Act,
				which shall be determined as follows:
									(I)Burden of
				evidenceThe alien shall have the burden to establish the alien’s
				continuous presence in the United States by clear and convincing
				evidence.
									(II)Acceptable
				forms of evidenceThe alien may submit types of independently
				verifiable documents as evidence of continuous physical presence in the United
				States, entry into the United States, or both. A single document listed under
				this subclause shall be insufficient to determine whether the applicant meets
				the burden described in subclause (I). The alien shall submit at least 2 forms
				of the documents listed under this subclause with the applicant’s application,
				which, in the discretion of the Secretary, may still be insufficient to meet
				the burden described in subclause (I). The alien may meet such burden by
				submitting two or more of the following documents:
										(aa)An
				order of removal, exclusion, or deportation issued by an Immigration Judge or
				the Board of Immigration Appeals.
										(bb)An
				I–94 arrival-departure document.
										(cc)A
				valid, expired or unexpired passport reflecting the date of entry into the
				United States.
										(dd)Certified school
				records from a recognized United States Primary or Secondary School for
				kindergarten through grade 12.
										(ee)Certified
				medical records from a recognized hospital or health care provider in the
				United States.
										(ff)A
				sworn affidavit from a citizen of the United States attesting to the alien’s
				good moral character and the length and intimacy of the relationship between
				the alien and the citizen. The citizen signing the affidavit is subject to the
				penalty of perjury and if found guilty is subject to a maximum of $10,000 fine,
				5 years in prison, or both.
										(III)Additional
				forms of evidenceThe Secretary may—
										(aa)designate
				additional documents that may be submitted as evidence of physical presence or
				initial entry into the United States according to the requirements of
				101(a)(15)(W)(i); and
										(bb)set such terms
				and conditions on the use of such documents as is necessary to verify and
				confirm the identity of the applicant and the legitimacy of the document to
				prevent fraudulent admissions.
										(vii)Stay of
				removal
									(I)In
				generalThe Secretary may not remove any alien who—
										(aa)has a pending
				application for W–1 nonimmigrant status; and
										(bb)establishes to
				the Secretary, by a preponderance of the evidence, that the alien is eligible
				for such status.
										(II)Evidentiary
				standardAn alien applying for W–1 nonimmigrant status has met
				the requirement for a stay of removal if his or her application for such status
				meets at least 2 of the 3 following evidentiary requirements:
										(aa)Certified school
				records described in clause (vi)(II)(dd).
										(bb)Certified
				medical records described in clause (vi)(II)(ee).
										(cc)A
				sworn affidavit described in clause (vi)(II)(ff).
										(F)Calculation of
				continuous presence under W–1 conditional nonimmigrant status
								(i)Termination of
				continuous periodFor purposes of this section, any period of
				continuous residence or continuous physical presence in the United States of an
				alien who applies for cancellation of removal under subparagraph (B) shall not
				terminate when the alien is served a notice to appear under section
				239(a).
								(ii)Treatment of
				certain breaks in presence under W–1 status
									(I)In
				generalSubject to subclauses (II) and (III), an alien shall be
				considered to have failed to maintain continuous physical presence and
				abandoned the alien's residence in the United States if the alien has departed
				from the United States for any period in excess of 90 days or for any
				aggregated period spent outside of the United States in excess of 180
				days.
									(II)Extensions for
				exceptional circumstancesThe Secretary may extend the time
				periods described in subclause (I) if the alien demonstrates that the failure
				to timely return to the United States was due to exceptional circumstances. The
				exceptional circumstances determined sufficient to justify an extension should
				be no less compelling than serious illness of the alien, or death or serious
				illness of a parent, grandparent, sibling, or child. Such an extension may not
				exceed 60 days.
									(III)Exception for
				military serviceAn alien who is absent from the United States
				due to active service in the Armed Forces has not abandoned the alien's
				residence in the United States during the period of such service and any such
				absence may not be counted in the determination of aggregate time spent outside
				of the United States for the purposes of determining the abandonment of the
				alien’s residence.
									(G)Period of
				status
								(i)In
				generalW–1 conditional nonimmigrant status shall be valid for a
				period of 6 years, subject to termination under subparagraph (H).
								(ii)Prohibition on
				extensionThe Secretary may not renew or extend the 6-year period
				referred to in clause (i) for any alien.
								(H)Termination of
				status
								(i)In
				generalThe Secretary shall terminate the W–1 conditional
				nonimmigrant status of any alien if the Secretary determines that the
				alien—
									(I)ceases to meet
				the requirements of this section or of 101(a)(15)(W)(i);
									(II)has become a
				public charge; or
									(III)has received a
				dishonorable discharge from the Armed Forces.
									(ii)Return to
				previous immigration statusAny alien whose W–1 conditional
				nonimmigrant status is terminated under clause (i)—
									(I)shall return to
				the immigration status the alien had immediately before receiving W–1
				conditional nonimmigrant status; and
									(II)shall be subject
				to immediate removal.
									(I)Intending to
				enlistAn alien does not meet the intending to enlist requirement
				set forth in section 101(a)(15)(W)(i)(IX)(aa) unless the alien submits, to the
				Secretary of Homeland Security, a document obtained from a branch of the Armed
				Forces that contains—
								(i)the alien’s name
				and current address;
								(ii)an attestation
				of the alien’s intent to enlist; and
								(iii)an attestation
				that the alien meets the applicable moral, medical, and mental standards for
				enlistment.
								.
			(b)Regulations
				(1)Initial
			 publicationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall publish
			 regulations to carry out paragraphs (2) and (3) of subsection (s) of section
			 214 of the Immigration and Nationality Act (8 U.S.C. 1184), as added by
			 subsection (a).
				(2)Interim
			 regulationsNotwithstanding section 553 of title 5, United States
			 Code, the regulations required by paragraph (1) shall be effective, on an
			 interim basis, immediately upon publication but may be subject to change and
			 revision after public notice and opportunity for a period of public
			 comment.
				(3)Final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with this subsection, the Secretary of
			 Homeland Security shall publish final regulations implementing this
			 section.
				4.W–2 Conditional
			 nonimmigrant statusSection
			 214(s) of the Immigration and Nationality Act (8 U.S.C. 1184), as added by
			 section 3, is amended by adding at the end the following:
			
				(4)W–2 conditional
				nonimmigrant status
					(A)Eligibility
						(i)In
				generalAn alien is eligible for W–2 conditional nonimmigrant
				status if the alien meets the requirements of clause (ii) of section
				101(a)(15)(W) and this paragraph.
						(ii)Prohibition on
				applications from other nonimmigrantsOnly an alien granted W–1
				conditional nonimmigrant status is eligible to apply for W–2 conditional
				nonimmigrants status.
						(B)Change of
				statusThe Secretary shall change the status of an alien granted
				W–1 conditional nonimmigrant status to that of a W–2 conditional nonimmigrant
				if the alien submits to the Secretary a timely application for such status that
				includes clear and convincing evidence that the alien is eligible for such
				status.
					(C)Submission of
				applicationAn application for W–2 conditional nonimmigrant
				status for an alien is timely if such application is submitted to the
				Secretary—
						(i)not earlier than
				1 year before the applicant’s valid W–1 status expires; and
						(ii)not later than
				the date on which the applicant’s valid W–1 status expires.
						(D)SurchargeEach
				application for W–2 conditional nonimmigrant status shall be accompanied by a
				surcharge in the amount of $750, which shall be in addition to the otherwise
				applicable application fee imposed for the purpose of recovering the full costs
				of providing adjudication and processing services.
					(E)Other
				requirementsThe Secretary may not cancel the removal of an alien
				under subparagraph (B) or grant W–2 conditional nonimmigrant status to the
				alien unless the following conditions are met:
						(i)W–1 conditional
				nonimmigrant statusExcept as provided in clause (ii), the alien
				was granted W–1 conditional nonimmigrant status for a period of not less than 6
				years and during such period the alien—
							(I)maintained
				compliance with section 101(a)(15)(W)(i) and the applicable requirements of
				this subsection, including the reporting requirement set out in paragraph (2);
				and
							(II)demonstrated
				good moral character.
							(ii)Continuous
				presenceThe alien has maintained continuous physical presence in
				the United States during such period, as calculated under subparagraph
				(F).
						(iii)Disability
				exception
							(I)In
				generalThe Secretary of Homeland Security may grant a hardship
				waiver to any alien who proves, by clear and convincing evidence, that—
								(aa)the alien became
				afflicted with a disability (as defined in section 3 of the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12102)) during the time in which the alien
				was granted status under section 101(a)(15)(W)(i); and
								(bb)such disability
				is directly attributable to the alien’s inability to meet the requirements
				under clause (i)(I).
								(II)NoticeThe
				alien may not be granted a hardship waiver under this clause unless the alien
				provides notice of the alien’s disability to United States Citizenship and
				Immigration Services not later than 120 days after the date on which the alien
				became afflicted with a disability.
							(F)Calculation of
				continuous presenceAn alien shall be considered to have failed
				to maintain continuous physical presence in the United States while in W–2
				conditional nonimmigrant status if the alien has departed from the United
				States for any period in excess of 90 days or for any aggregated period spent
				outside of the United States in excess of 120 days, calculated as described in
				paragraph (3)(F).
					(G)Period of
				statusW–2 conditional nonimmigrant status shall be valid for a
				period of 4 years, subject to termination under subparagraph (H).
					(H)Termination of
				status
						(i)In
				generalThe Secretary shall terminate the W–2 conditional
				nonimmigrant status of any alien if the Secretary determines that the
				alien—
							(I)ceases to meet
				the requirements of this section or of 101(a)(15)(W)(ii);
							(II)has become a
				public charge; or
							(III)has received a
				dishonorable discharge from the Armed Forces.
							(ii)Return to
				undocumented statusAny alien whose W–2 conditional nonimmigrant
				status is terminated under clause (i) shall not have any lawful immigration
				status in the United States and shall be subject to immediate removal.
						(I)Special rule
				for aliens discharged from the military
						(i)Honorable
				dischargeAn alien who has served 4 years in a branch of the
				Armed Forces and is honorably discharged from such service—
							(I)may not be
				required to apply for W–2 conditional nonimmigrant status or W–3 nonimmigrant
				status; and
							(II)during the
				1-year period beginning on the date of such honorable discharge, may apply for
				lawful permanent resident status under a special process to be determined by
				the Secretary in regulations.
							(ii)General
				discharge
							(I)Requirement for
				reviewAn alien who is discharged from service in a branch of the
				Armed Services pursuant to a general discharge, which includes any discharge
				that is not an honorable discharge or a dishonorable discharge, may not remain
				in W–1 conditional nonimmigrant status or receive W–2 conditional nonimmigrant
				status or W–3 nonimmigrant status until the Secretary, in consultation with the
				Secretary of Defense, reviews the facts and circumstances of such
				discharge.
							(II)DispositionBased
				on the outcome of a review conducted under subclause (I), the Secretary shall,
				with respect to an alien, take one of the following actions:
								(aa)Terminate the
				alien’s status under subparagraph (W) of section 101(a)(15).
								(bb)Permit the alien
				to remain in status under such subparagraph and continue to apply for the next
				appropriate subsequent status under such subparagraph, pursuant to the
				procedures set out in this
				subsection.
								.
		5.W–3 nonimmigrant
			 status
			(a)In
			 generalSection 214(s) of the
			 Immigration and Nationality Act (8 U.S.C. 1184), as added by section 3 and
			 amended by section 4, is further amended by adding at the end the
			 following:
				
					(5)W–3
				nonimmigrant status
						(A)Eligibility
							(i)In
				generalAn alien is eligible for W–3 nonimmigrant status if the
				alien meets the requirements of clause (iii) of section 101(a)(15)(W) and this
				paragraph.
							(ii)Prohibition on
				applications from other nonimmigrantsOnly an alien granted W–2
				conditional nonimmigrant status is eligible to apply for W–3 nonimmigrant
				status.
							(B)Change of
				statusThe Secretary shall change the status of such alien to
				that of a W–3 nonimmigrant if the alien submits to the Secretary a timely
				application for such status that includes clear and convincing evidence that
				the alien is eligible for such status.
						(C)Submission of
				applicationAn application for W–3 nonimmigrant status for an
				alien is timely if such application is submitted to the Secretary during the
				1-year period prior to the expiration of the alien’s W–2 conditional
				nonimmigrant status.
						(D)Surcharge
							(i)Initial
				applicationEach application for W–3 nonimmigrant status shall be
				accompanied by a surcharge in the amount of $2,000, which shall be in addition
				to the otherwise applicable application fee imposed for the purpose of
				recovering the full costs of providing adjudication and processing
				services.
							(ii)RenewalsAny
				application for renewal of W–3 nonimmigrant status after the initial grant of
				such status shall be accompanied by a $525 surcharge.
							(E)Other
				requirementsThe Secretary may not cancel the removal of an alien
				under subparagraph (B) or grant W–3 nonimmigrant status to the alien unless the
				following conditions are met:
							(i)W–2 conditional
				nonimmigrant statusThe alien was granted W–2 conditional
				nonimmigrant status for a period of not less than 4 years and during such
				period the alien—
								(I)maintained
				compliance with section 101(a)(15)(W)(ii) and the applicable requirements of
				this subsection, including the reporting requirement set out in paragraph (2);
				and
								(II)demonstrated
				good moral character.
								(ii)Disability
				exception
								(I)In
				generalThe Secretary of Homeland Security may grant a hardship
				waiver to any alien who proves, by clear and convincing evidence, that—
									(aa)the alien became
				afflicted with a disability (as defined in section 3 of the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12102)) during the time in which the alien
				was granted status under clause (i) or (ii) of section 101(a)(15)(W);
				and
									(bb)such disability
				is directly attributable to the alien’s inability to meet the requirements
				under clause (i)(I).
									(II)NoticeThe
				alien may not be granted a hardship waiver under this clause unless the alien
				provides notice of the alien’s disability to United States Citizenship and
				Immigration Services not later than 120 days after the date on which the alien
				became afflicted with a disability.
								(iii)Updated
				biometric and biographic dataThe alien submits biometric and
				biographic data, in accordance with procedures established by the Secretary.
				The Secretary shall provide an alternative procedure for applicants who are
				unable to provide such biometric or biographic data because of a physical
				impairment.
							(iv)Updated
				background checksThe alien completes, to the satisfaction of the
				Secretary, new security and law enforcement background checks, as described in
				paragraph (3)(E)(ii).
							(v)Payment of
				Federal taxes
								(I)In
				generalThe alien shall satisfy any applicable Federal tax
				liability due and owing on the date the alien applies for W–3 nonimmigrant
				status.
								(II)Applicable
				Federal tax liabilityFor purposes of subclause (I), the term
				applicable Federal tax liability means liability for Federal taxes
				imposed under the Internal Revenue Code of 1986, including any penalties and
				interest thereon.
								(vi)Continuous
				presenceThe alien has maintained continuous physical presence in
				the United States during such period, as calculated under subparagraph
				(F).
							(F)Calculation of
				continuous presenceAn alien shall be considered to have failed
				to maintain continuous physical presence in the United States while in W–1 or
				W–2 conditional nonimmigrant status if the alien has departed from the United
				States for any period in excess of 90 days or for any aggregated period spent
				outside of the United States in excess 180 days while present in the United
				States in W–1 conditional nonimmigrant status or for any aggregate period over
				120 days while in W–2 conditional nonimmigrant status, calculated as described
				in paragraph (3)(F).
						(G)Period of
				status
							(i)In
				generalW–3 conditional nonimmigrant status shall be valid for an
				initial period of 5 years, subject to termination under subparagraph
				(H).
							(ii)RenewalThe
				Secretary may renew the 4-year period referred to in clause (i) for an
				unlimited number of 4-year periods.
							(H)Termination of
				status
							(i)In
				generalThe Secretary shall terminate the W–3 nonimmigrant status
				of any alien if the Secretary determines that the alien—
								(I)ceases to meet
				the requirements of this section or of 101(a)(15)(W)(iii);
								(II)has become a
				public charge; or
								(III)has received a
				dishonorable discharge from the Armed Forces.
								(ii)Return to
				undocumented statusAny alien whose W–3 nonimmigrant status is
				terminated under clause (i) shall not have lawful immigration status in the
				United States.
							(I)Change of
				statusNothing in this section or in any other provision of law,
				may prevent an alien granted W–3 nonimmigrant status from using any other
				lawful measures under this Act to change or adjust to another lawful
				nonimmigrant or immigrant status provided for in this
				Act.
						.
			(b)Dual
			 intentSection 214(b) of the Immigration and Nationality Act (8
			 U.S.C. 1184(b)) is amended by striking (L) or (V) of section
			 101(a)(15) and inserting, (L), (V), or (W).
			6.Penalties for
			 false statements
			(a)Criminal
			 penaltyChapter 75 of title
			 18, United States Code, is amended—
				(1)by redesignating section 1547 as section
			 1548;
				(2)by inserting after section 1546 the
			 following:
					
						1547.Fraud and
				misuse of the ACHIEVE ActAny
				person who files an application for any benefit under the
				ACHIEVE Act, or an amendment
				made by such Act, and willfully and knowingly engages in fraud by falsifying,
				misrepresenting, concealing, or in any way failing to disclose a material fact
				or makes any false or fraudulent statement or representation, or makes or uses
				any false writing or document knowing the same to contain any false or
				fraudulent statement or entry—
							(1)shall be fined under this title, imprisoned
				not more than 5 years, or both;
							(2)shall be placed into the immigration status
				that the person had before the person's initial application for relief under
				section 101(a)(15)(W) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(W)); and
							(3)shall be subject to immediate removal
				proceedings, in which the information that the person provided to the Secretary
				of Homeland Security during the person's application process may be
				used.
							;
				and
				(3)in the chapter
			 analysis, by striking the item relating to section 1547 and inserting the
			 following:
					
						
							1547. Fraud and misuse of the ACHIEVE Act.
							1548. Alternative imprisonment
				maximum for certain
				offenses.
						
						.
				(b)Definition of
			 aggravated felonySection 101(a)(43) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(43)) is amended—
				(1)in subparagraph
			 (T), by striking and at the end;
				(2)by redesignating
			 subparagraph (U) as subparagraph (V); and
				(3)by inserting
			 after subparagraph (T) the following:
					
						(U)an offense
				described in section 1547 of title 18, United States Code;
				and
						.
				7.Confidentiality
			 of applicant informationSection 214(s)(2) of the Immigration and
			 Nationality Act, as added by section 3(a), is amended by adding at the end the
			 following:
			
				(D)Prohibitions on
				information usageExcept as provided in subparagraphs (E) and
				(G), section 1547 of title 18, United States Code, and any provision of law
				that authorizes the use of applicant information collected under this
				subsection, no officer or employee of the United States may—
					(i)use the
				information furnished by an individual pursuant to an application for
				nonimmigrant status under section 101(a)(15)(W) to initiate removal proceedings
				against the applicant or the applicant's immediate family members;
					(ii)make any
				publication in which the information furnished by any particular individual
				pursuant to an application for nonimmigrant status under section 101(a)(15)(W)
				can be identified; or
					(iii)permit anyone
				other than an officer or employee of the United States Government or, in the
				case of an application filed with a designated entity, that designated entity,
				to examine such application.
					(E)Required
				disclosureThe Attorney General or the Secretary shall provide
				the information furnished under this subsection, and any other information
				derived from such furnished information, to—
					(i)a
				Federal, State, tribal, or local law enforcement agency, intelligence agency,
				national security agency, directorate of the Department of Homeland Security,
				court, or grand jury in connection with a criminal investigation or
				prosecution, a background check conducted pursuant to the Brady Handgun
				Violence Protection Act (Public Law 103–59; 107 Stat. 1536), or for homeland
				security or national security purposes, if such information is requested by
				such entity or consistent with an information sharing agreement or mechanism;
				or
					(ii)an official
				coroner for purposes of affirmatively identifying a deceased individual
				(whether or not such individual is deceased as a result of a crime).
					(F)PenaltyAny
				person who knowingly uses, publishes, or permits information to be examined in
				violation of this section shall be fined not more than $10,000, imprisoned not
				more than 5 years, or both.
				(G)Obtaining
				information by other meansNotwithstanding subparagraph (D),
				nothing in this subsection may be construed to limit the authority of Federal,
				State, or local law enforcement authorities to obtain information that was
				included by an applicant in their application by any other lawful, independent
				means otherwise authorized under Federal, State, or local
				law.
				.
		8.Military
			 enlistmentSection 504(b)(1)
			 of title 10, United States Code, is amended by adding at the end the
			 following:
			
				(D)An alien who qualifies as a nonimmigrant
				(as defined in section 101(a)(15)(W) of the Immigration and Nationality Act (8
				U.S.C.
				1101(a)(15)(W))).
				.
		
